


Exhibit 10.13(1)

 

The CORPORATEplan for RetirementSM

 

ADDENDUM

RE: Code Sections 401(k) and 401(m) 2004 Final Regulations, Roth 401(k)

 

Amendments for Fidelity Basic Plan Document No. 02

 

PREAMBLE

 

Adoption and Effective Date of Amendment. This amendment of the Plan is adopted
to reflect the final regulations under Internal Revenue Code (Code) sections
401(k) and 401(m) and to reflect Code section 402A as added by section 617 of
the Economic Growth and Tax Relief Reconciliation Act of 2001. This amendment is
intended as good faith compliance with the requirements of Code sections 401(k),
401(m) and 402A and is to be construed in accordance with guidance issued
thereunder. Except as otherwise provided in the numbered paragraphs below, this
amendment shall be effective as determined pursuant to the rules in paragraphs A
and B immediately below:

 

 

A.

Except as otherwise provided in paragraph B below, this amendment shall be
effective for plan years that begin on or after January 1, 2006.

 

 

B.

If the Plan is maintained pursuant to one or more collective bargaining
agreements between employee representatives and one or more employers in effect
on the date described in paragraph A above, this amendment shall be effective
beginning with the later of the first plan year beginning after the termination
of the last such agreement or the first plan year described in paragraph A
above.

 

Supersession of Inconsistent Provisions. This amendment shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this amendment.

 

 

1.

Section 5.03, “Deferral Contributions,” is hereby amended, effective January 1,
2006, by adding a new subsection (c) to the end thereof to provide as follows:

 

 

(c)

Roth Deferral Contributions.

 

 

(1)

General Application.

 

(A)        This subsection (c) will apply to contributions beginning with the
effective date specified in the Roth Deferral Contributions Addendum to the
Adoption Agreement but in no event before the first day of the first taxable
year beginning on or after January 1, 2006.

 

Page 1 of 7

 

--------------------------------------------------------------------------------

 

(B)         As of the effective date under subparagraph (A) hereof, the Plan
will accept Roth Deferral Contributions made on behalf of Participants. A
Participant’s Roth Deferral Contributions will be allocated to a separate
account maintained for such contributions as described in paragraph (2) of this
Section 5.03(c).

 

(C)         Unless specifically stated otherwise, Roth Deferral Contributions
will be treated as Deferral Contributions for all purposes under the Plan.

 

 

(2)

Separate Accounting.

 

(A)         Contributions and withdrawals of Roth Deferral Contributions will be
credited and debited to the Roth Deferral Contributions sub-account maintained
for each Participant within the Participant’s Account.

 

(B)         The Plan will maintain a record of the amount of Roth Deferral
Contributions in each such sub-account.

 

(C)         Gains, losses, and other credits or charges must be separately
allocated on a reasonable and consistent basis to each Participant’s Roth
Deferral Contributions sub-account and the Participant’s other sub-accounts
within the Participant’s Account under the Plan.

 

(D)         No contributions other than Roth Deferral Contributions and properly
attributable earnings will be credited to each Participant’s Roth Deferral
Contributions sub-account.

 

 

(3)

Direct Rollovers.

 

(A)         Notwithstanding anything to the contrary in Section 13.04, a direct
rollover of a distribution from a Roth Deferral Contributions sub-account under
the Plan will only be made to another Roth Deferral Contributions account under
an applicable retirement plan described in Code section 402A(e)(1) or to a Roth
IRA described in Code section 408A and only to the extent the rollover is
permitted under the rules of Code section 402(c).

 

(B)         Notwithstanding anything to the contrary in Section 5.06, and
provided the Employer so elects in the Roth Deferral

 

Page 2 of 7

 

--------------------------------------------------------------------------------

 

Contributions Addendum to the Adoption Agreement, the Plan will accept a
rollover contribution to a Roth Deferral Contributions sub-account, but only if
it is a direct rollover from another Roth Deferral Contributions account under
an applicable retirement plan described in Code section 402A(e)(1) and only to
the extent the rollover is permitted under the rules of Code section 402(c).

 

(C)         The Plan will not provide for a direct rollover (including an
automatic rollover) for distributions from a Participant’s Roth Deferral
Contributions sub-account if the amounts of the distributions that are eligible
rollover distributions are reasonably expected to total less than $200 during a
year. In addition, any distribution from a Participant’s Roth Deferral
Contributions sub-account is not taken into account in determining whether
distributions from a Participant’s other sub-accounts are reasonably expected to
total less than $200 during a year. However, eligible rollover distributions
from a Participant’s Roth Deferral Contributions sub-account are taken into
account in determining whether the total amount of the Participant’s account
balances under the Plan exceeds $1,000 for purposes of mandatory distributions
from the Plan.

 

(D)         The provisions of the Plan that allow a Participant to elect a
direct rollover of only a portion of an eligible rollover distribution but only
if the amount rolled over is at least $500 is applied by treating any amount
distributed from the Participant’s Roth Deferral Contributions sub-account as a
separate distribution from any amount distributed from the Participant’s other
sub-accounts in the Plan, even if the amounts are distributed at the same time.

 

 

(4)

Correction of Excess Contributions. In the case of a distribution of excess
contributions to a Highly Compensated Employee, such excess contributions shall
be deemed to be pre-tax Deferral Contributions to the extent such Highly
Compensated Employee made pre-tax Deferral Contributions for the year, and any
remainder shall be deemed to be Roth Deferral Contributions.

 

 

(5)

Roth Deferral Contributions Defined. A Roth Deferral Contribution is an elective
deferral contribution that is:

 

(A)         Designated irrevocably by the participant at the time of the cash or
deferred election as a Roth Deferral Contribution

 

Page 3 of 7

 

--------------------------------------------------------------------------------

 

that is being made in lieu of all or a portion of the pre-tax elective deferrals
the participant is otherwise eligible to make under the Plan; and

 

(B)          Treated by the employer as includible in the participant’s income
at the time the participant would have received that amount in cash if the
participant had not made a cash or deferred election.

 

 

2.

Section 5.07, “Qualified Nonelective Employer Contributions,” is hereby amended
in its entirety to provide as follows:

 

The Employer may, in its discretion, make a Qualified Nonelective Employer
Contribution for the Plan Year in any amount necessary to satisfy or help to
satisfy the “ADP” test, described in Section 6.03, and/or the “ACP” test,
described in Section 6.06. Qualified Nonelective Employer contributions shall be
allocated based on Participant’s “testing compensation,” as defined in
Subsection 6.01(t), rather than Compensation, as defined in Subsection 2.01(j).
Any Qualified Nonelective Employer Contribution shall be allocated only as
provided in this Section 5.07 (notwithstanding anything to the contrary in
Section 1.09 or in any other Plan provision).

 

Notwithstanding anything to the contrary in Section 1.09 or in any other Plan
provision, Qualified Nonelective Employer Contributions shall be allocated to
Participants who were Active Participants at any time during the Plan Year and
are Non-Highly Compensated Employees pursuant to either (a) or (b) below.

 

 

(a)

If the Employer has not elected Section 1.09(a)(1) in the Adoption Agreement,
Qualified Nonelective Employer Contributions shall be allocated in the ratio
which each such Participant’s “testing compensation,” as defined in Subsection
6.01(t), for the Plan Year bears to the total of all such Participants’ “testing
compensation” for the Plan Year.

 

 

(b)

If the Employer has elected Section 1.09(a)(1) in the Adoption Agreement,
Qualified Nonelective Employer Contributions shall be allocated as provided in
such Section 1.09(a)(1), provided, however, that in no event shall any such
allocation to an eligible Participant exceed 5% of the “testing compensation” of
such Participant for the Plan Year, and, provided further that, notwithstanding
the above, in the event the Employer elects to disaggregate the Plan pursuant to
Treasury Regulation Section 1.401(k)-1(b)(4) and consistent with Code section
410(b)(4)(B), the Employer may choose to provide Qualified Nonelective Employer
Contributions to only those otherwise

 

Page 4 of 7

 

--------------------------------------------------------------------------------

 

eligible Participants who are covered by the resulting component plan that
covers the non-excludable Participants.

 

Subject to subsection (b) hereof, Active Participants shall not be required to
satisfy any Hours of Service or employment requirement for the Plan Year in
order to receive an allocation of Qualified Nonelective Employer Contributions.

 

Qualified Nonelective Employer Contributions shall be distributable only in
accordance with the distribution provisions that are applicable to Deferral
Contributions; provided, however, that a Participant shall not be permitted to
take a hardship withdrawal of amounts credited to his Qualified Nonelective
Employer Contributions Account after the later of December 31, 1988 or the last
day of the Plan Year ending before July 1, 1989.

 

 

3.

Section 6.09, “Income or Loss on Distributable Contributions,” is hereby amended
in its entirety to provide as follows:

 

The income or loss allocable to “excess deferrals”, “excess contributions”, and
“excess aggregate contributions” shall be determined under the following method:
The income or loss attributable to such distributable contributions shall be the
sum of (i) the income or loss on such contributions for the “determination
year”, determined under any reasonable method, plus (ii) the income or loss on
such contributions for the “gap period”, determined under such reasonable
method. Any reasonable method used to determine income or loss hereunder shall
be used consistently for all Participants in determining the income or loss
allocable to distributable contributions hereunder and shall be the same method
that is used by the Plan in allocating income or loss to Participants’ Accounts.
For purposes of this paragraph, the “gap period” means the period between the
end of the “determination year” and the date of distribution; provided, however,
that income or loss for the “gap period” may be determined as of a date that is
no more than seven days before the date of distribution.

 

4.

Section 6.10, “Deemed Satisfaction of ‘ADP’ Test,” is hereby amended in its
entirety to provide as follows:

 

Notwithstanding any other provision of this Article 6 to the contrary, for any
Plan Year beginning on or after January 1, 1999, if the Employer has elected one
of the safe harbor contributions in Subsection 1.10(a)(3) or 1.11(a)(3) of the
Adoption Agreement and complies with the notice requirements described herein
for such Plan Year, the Plan shall be deemed to have satisfied the “ADP” test
described in Section 6.03. The Employer shall provide to each Active Participant
during the Plan Year a comprehensive notice of the Active Participant’s rights
and obligations

 

Page 5 of 7

 

--------------------------------------------------------------------------------

 

under the Plan. Such notice shall be written in a manner calculated to be
understood by the average Active Participant. The Employer shall provide the
notice to each Active Participant within one of the following periods, whichever
is applicable:

 

 

(a)

if the employee is an Active Participant 90 days before the beginning of the
Plan Year, within the period beginning 90 days and ending 30 days before the
first day of the Plan Year; or

 

 

(b)

if the employee becomes an Active Participant after the date described in
subsection (a) above, within the period beginning 90 days before and ending on
the date he becomes an Active Participant;

 

provided, however, that such notice shall not be required to be provided to an
Active Participant earlier than is required under any guidance published by the
Internal Revenue Service.

 

If an Employer that provides notice that the Plan may be amended to provide a
safe harbor Nonelective Employer Contribution for the Plan Year does amend the
Plan to provide such contribution, the Employer shall provide a supplemental
notice to all Active Participants stating that a safe harbor Nonelective
Employer Contribution in the specified amount shall be made for the Plan Year.
Such supplemental notice shall be provided to Active Participants at least 30
days before the last day of the Plan Year.

 

Notwithstanding the foregoing, if the Employer has elected a more stringent
eligibility requirement in Section 1.04 of the Adoption Agreement for such
401(k) safe harbor contributions than for Deferral Contributions, the Plan may
be disaggregated pursuant to Treasury Regulation section 1.401(k)-3(h)(3),
consistent with Code section 410(b)(4)(B), and deemed to have satisfied the
“ADP” test only with respect to that portion of the Plan that satisfies Code
section 401(k)(12). The remainder of the Plan shall be subjected to the “ADP”
test described in Section 6.03.

 

If the Employer elected to provide safe harbor Matching Employer Contributions
pursuant to Subsection 1.10(a)(3) of the Adoption Agreement or to have deemed
satisfaction of the “ACP” test with respect to Matching Employer Contributions
pursuant to the Addendum Re Safe Harbor Nonelective Employer Contribution to the
Adoption Agreement, then, notwithstanding any election the Employer might have
made pursuant to Subsection 1.10(d) of the Adoption Agreement (except for an
election to apply paragraph (6) thereof), no continuing eligibility

 

Page 6 of 7

 

--------------------------------------------------------------------------------

 

requirements shall apply to any Matching Employer Contributions provided under
the Plan (but an election to apply paragraph (6) of Subsection 1.10(d) is
unaffected).

 

In the event that the Plan provides for Catch-up Contributions and the Employer
elects to make Safe Harbor Matching Employer Contributions pursuant to Section
1.10(a)(3), then, notwithstanding anything to the contrary herein, in the event
that the Addendum Re Safe Harbor Matching Employer Contribution to the Adoption
Agreement would otherwise require Matching Employer Contributions to be made
with respect to Catch-up Contributions, then the Employer shall provide such
Matching Employer Contributions with respect to Catch-up Contributions to the
extent necessary to comply with such Matching Employer Contribution
requirements.

 

 

5.

Subsection (a) of Section 10.05, “Hardship Withdrawals,” is hereby amended by
replacing paragraph (5) thereof and adding new paragraphs (6) and (7) as
provided below:

 

 

(5)

payments for burial or funeral expenses for the Participant’s deceased parent,
spouse, child, or dependent (as defined in Code section 152, and, for taxable
years beginning on or after January 1, 2005, without regard to subsection
(d)(1)(B) thereof);

 

(6)

expenses for the repair of damage to the Participant’s principal residence that
would qualify for the casualty deduction under Code section 165 (determined
without regard to whether the loss exceeds 10% of adjusted gross income); or

 

(7)

any other financial need determined to be immediate and heavy under rules and
regulations issued by the Secretary of the Treasury or his delegate; provided,
however, that any such financial need shall constitute an immediate and heavy
need under this paragraph (7) no sooner than administratively practicable
following the date such rule or regulation is issued.

 

Page 7 of 7

 

 

--------------------------------------------------------------------------------